Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 22, 2018

                                     No. 04-18-00093-CR

                                     Ryan RODRIGUEZ,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR11801
                        Honorable Lori I. Valenzuela, Judge Presiding

                                        ORDER
           After this court granting three previous extensions, appellant’s brief was due August
17, 2018. On August 20, 2018, appellant filed the brief and a fourth motion for extension of
time. After review, we GRANT appellant’s fourth motion for extension of time. The brief has
been filed.

         We order the clerk of this court to serve a copy of this order on all counsel.


                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court